DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/21/2020, with respect to the final office action have been fully considered and are persuasive. The previous rejections have been withdrawn. 
Election/Restrictions
This application is in condition for allowance except for the presence of claims 19-20 which have been non-elected without traverse.  Accordingly, claims 19-20 have been cancelled.
Allowable Subject Matter
Claims 1-3, 5-18 allowed.
See final office action communication, dated 10/27/2020, for Examiner’s reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA K ABRAHAM whose telephone number is (571)270-1037.  The examiner can normally be reached on Generally Monday-Friday, 9:00AM-5:00PM CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SAMANTHA K. ABRAHAM
Primary Examiner
Art Unit 3645



/SAMANTHA K ABRAHAM/Primary Examiner, Art Unit 3645